                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )         CASE NO. 3:18-CR-489-WKW
                                          )                [WO]
ROYZELL LIGON, JR.                        )

                                     ORDER

      Upon consideration of Defendant’s unopposed motion to continue (Doc. #

58), it is ORDERED that the motion is GRANTED. The competency hearing

scheduled for October 21, 2019, is rescheduled to October 29, 2019, at 10:00 a.m.

      Based on the findings and recommendations of the examining psychologist, it

is ORDERED as follows:

      (1)    Defendant shall remain in the custody of the Bureau of Prisons at the

Federal Correctional Complex, Butner, North Carolina (or such other Bureau of

Prisons’ mental health facility) pending the court’s determination of his competency.

      (2)    Pursuant to 18 U.S.C. § 4241(a), an on-the-record competency hearing

is SET for October 29th, 2019, at 10:00 a.m., in Courtroom 2B of the Frank M.

Johnson, Jr. United States Courthouse, One Church Street, Montgomery, Alabama,

with Defendant and his counsel attending by video conference from the Federal

Correctional Complex, Butner, North Carolina (or such other Bureau of Prisons’

mental health facility). Counsel for Defendant will coordinate with the courtroom
deputy and the court’s IT department to make the necessary arrangements for the

video conference. The Clerk of the Court is DIRECTED to provide a court reporter

for the hearing.

      (4)    If Defendant is found to be incompetent at the hearing, the court will

immediately proceed during that hearing to consider restoration of Defendant’s

competency pursuant to 18 U.S.C. § 4241(d).

      (5)    The Clerk of the Court is DIRECTED to provide copies of this Order

to all counsel of record and the United States Marshal.

      DONE this 9th day of October, 2019.

                                        /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                         2
